      Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

CHRISTOPHER RICARDO,

      Plaintiff,
                                               Case No.
v.

THE JAMES MADISON INSTITUTE
FOR PUBLIC POLICY STUDIES, INC.,

      Defendant.
_________________________________/

                                 COMPLAINT

      Plaintiff, CHRISTOPHER RICARDO, (hereinafter “RICARDO”), by and

through his undersigned counsel, sues Defendant, THE JAMES MADISON

INSTITUTE FOR PUBLIC POLICY STUDIES, INC., (hereinafter “JMI” or

“Defendant”) and states as follows:

      1.    This civil action is brought pursuant to the Uniformed Services

Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq.

(“USERRA”).

                        JURISDICTION AND VENUE

      2.    This Court has subject matter jurisdiction of this action pursuant to 38

U.S.C. § 4323(b) and 28 U.S.C. § 1331.
       Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 2 of 8




      3.     Venue is proper in this district under 38 U.S.C. § 4323(c)(2) because

JMI maintains a place of business within this judicial district. JMI is an employer

within the meaning of 38 U.S.C. § 4303(4)(C) and 38 U.S.C. § 4323(i).

Additionally, venue is proper under 28 U.S.C. § 1391(b) because a substantial part

of the events giving rise to this action occurred in this judicial district.

                                       PARTIES

      4.     Ricardo is a former employee of JMI who resides in Leon County,

Florida, which is within the jurisdiction of this Court.

      5.     JMI is an employer within the meaning of 38 U.S.C. § 4303(4)(A)

with its principal place of business located at 100 North Duval Street, Tallahassee,

Florida.

                            FACTUAL ALLEGATIONS

      1.     Ricardo has been a member of the United States Air Force Reserve

(“Air Force Reserve”) since September 13, 2012 and currently holds the rank of

Staff Sergeant. At all times relevant hereto, his home base was Eglin Air Force

Base, located in Okaloosa County, Florida.

      2.     Ricardo began working for JMI in September, 2016 and was

employed until August 23, 2017. The last position he held at JMI was as the

Director of Donor Relations.




                                            2
      Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 3 of 8




      3.     Throughout the time of his employment with JMI, Ricardo was a full-

time employee.

      4.     From July 27, 2017 through August 11, 2017, Ricardo was on leave

for his Annual Tour (“AT”) obligations to the Air Force Reserves. In addition to

his AT obligation, he also had to work his regularly scheduled Unit Training

Assembly (“UTA”) with the Air Force Reserves which extended his leave until

August 15, 2017.

      5.     During his time serving AT and UTA, Ricardo continued to work

part-time, remotely, for JMI.

      6.     Upon his return to work at JMI on August 16, 2017, Ricardo notified

the employer that he would have to serve a six-month deployment in 2019.

      7.     Ricardo had an additional UTA scheduled for September 9-10, 2017,

which would not have interfered with his duties at JMI.

      8.     On August 23, 2017, JMI, through Bob McClure and Rebecca Liner,

notified Ricardo that he was being terminated from employment.

      9.     On September 18, 2017, Ricardo received a letter from JMI advising

that his position had been eliminated.

      10.    In fact, Ricardo’s position had not been eliminated, but instead had

been filled by another, non-service connected, employee.




                                         3
      Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 4 of 8




                 Count I – USERRA- Violation of 38 U.S.C. § 4311

      11.      Plaintiff incorporates herein paragraphs 1-10 by reference.

      12.      Plaintiff satisfied USERRA’s reemployment-eligibility criteria, set

forth at 38 U.S.C. § 4312(a), in relation to his last absence from his position of

employment with Defendant that was necessitated by reason of Plaintiff’s federal

military service—

            a. Plaintiff was absent from his position of employment with Defendant

               by reason of federal military service.

            b. Such service was service in the uniformed services as defined by 38

               U.S.C. § 4303(13) and (16).

            c. Plaintiff gave Defendant advance notice of such service.

            d. Plaintiff reported back for reemployment with Defendant prior to the

               expiration of 91 days after Plaintiff’s period of service began.

            e. The combined length of Plaintiff’s periods of uniformed service

               during his employment relationship with Defendant did not exceed

               five years, excluding any period of service exempted by 38 U.S.C. §

               4312(c) from computation of USERRA’s five-year service limitation.

      13.      Defendant discriminated against Plaintiff on the basis of his

membership in, performance of service in, and/or service obligation in a uniformed

service.



                                             4
      Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 5 of 8




      14.      In so violating USERRA, Defendant acted willfully.

      15.      As a result of Defendant’s violations of §4311 of USERRA, Plaintiff

suffered loss of wages and loss of benefits.

      WHEREFORE, Plaintiff requests that the Court:

            a. Declare that Defendant violated 38 U.S.C. § 4311.

            b. Order Defendant to reemploy Plaintiff in full compliance with 38

               U.S.C. § 4311 with retroactive seniority and benefits.

            c. Order Defendant to pay Plaintiff all lost wages.

            d. Order Defendant to pay Plaintiff all lost paid benefits.

            e. Order Defendant to pay Plaintiff an amount equal to the amount of

               lost wages and lost benefits as liquidated damages.

            f. Order Defendant to pay Plaintiff prejudgment interest.

            g. Award Plaintiff attorney’s fees.

            h. Award Plaintiff litigation expenses.

            i. Pursuant to 38 U.S.C. § 4323(e), use the Court’s full equity powers to

               vindicate fully the rights and benefits of Plaintiff under USERRA.




                                            5
       Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 6 of 8




                 Count II – USERRA- Violation of 38 U.S.C. § 4313

      16.      Plaintiff incorporates herein paragraphs 1-10 by reference.

      17.      Should the Court determine that Defendant did not discriminate

against Plaintiff in violation of 38 U.S.C. § 4311, Plaintiff pleads Count 2 in the

alternative.

      18.      Plaintiff satisfied USERRA’s reemployment-eligibility criteria, set

forth at 38 U.S.C. § 4312(a), in relation to his last absence from his position of

employment with Defendant that was necessitated by reason of Plaintiff’s federal

military service—

            a. Plaintiff was absent from his position of employment with Defendant

               by reason of federal military service.

            b. Such service was service in the uniformed services as defined by 38

               U.S.C. § 4303(13) and (16).

            c. Plaintiff gave Defendant advance notice of such service.

            d. Plaintiff reported back for reemployment with Defendant prior to the

               expiration of 91 days after Plaintiff’s period of service began.

            e. The combined length of Plaintiff’s periods of uniformed service

               during his employment relationship with Defendant did not exceed

               five years, excluding any period of service exempted by 38 U.S.C. §

               4312(c) from computation of USERRA’s five-year service limitation.



                                             6
      Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 7 of 8




      19.      Defendant reemployed Plaintiff on August 16, 2017.

      20.      In so violating USERRA, Defendant acted willfully.

      21.      As a result of Defendant’s violations of §4313 of USERRA, Plaintiff

suffered loss of wages and loss of benefits       .

      WHEREFORE, Plaintiff requests that the Court:

            a. Declare that Defendant violated 38 U.S.C. § 4313.

            b. Order Defendant to reemploy Plaintiff in full compliance with 38

               U.S.C. § 4313(a)(1), with retroactive seniority and benefits.

            c. Order Defendant to pay Plaintiff all lost wages.

            d. Order Defendant to pay Plaintiff all lost paid benefits.

            e. Order Defendant to pay Plaintiff an amount equal to the amount of

               lost wages and lost benefits as liquidated damages.

            f. Order Defendant to pay Plaintiff prejudgment interest.

            g. Award Plaintiff attorney’s fees.

            h. Award Plaintiff litigation expenses.

            i. Pursuant to 38 U.S.C. § 4323(e), use the Court’s full equity powers to

               vindicate fully the rights and benefits of Plaintiff under USERRA.



Dated this 13th day of December, 2018.




                                            7
Case 4:18-cv-00571-MW-CAS Document 1 Filed 12/13/18 Page 8 of 8




                                  Respectfully submitted,

                                  /s/ Tiffany R. Cruz
                                  Tiffany R. Cruz, FBN 90986
                                  LAW OFFICES OF FRIEDMAN &
                                  ABRAHAMSEN
                                  524 E. College Avenue
                                  Tallahassee, FL 32301
                                  (850) 681-3540
                                  Tiffany@fa-laywers.com
                                  ATTORNEY FOR PLAINTIFF




                              8
